DETAILED ACTION
Claims 1 and 3-14 are presented for examination.  Claims 1, 3, and 8-10 are amended.  Claim 2 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-Admitted Prior Art (hereinafter AAPA) in view of Kim et al (U.S. Pat. Pub. No. 2016/0004569 A1, hereinafter Kim) and further in view of Cho et al (U.S. Pat. Pub. No. 2011/0106916 A1).
AAPA and Kim were cited in the previous office action.

As per claim 1, AAPA teaches the limitations substantially as claimed, including an electronic device, the electronic device comprising:
a first processor (Paragraph [0004]);
a second processor having an attribute different from a second attribute of the first processor (Paragraph [0004], big CPU and little CPU); and
a controller, wherein the controller is configured to:
identify a task loaded in the memory (Paragraph [0004], where determining a CPU to process a task based on the load value of the task requires identifying the task);
select a processor to execute the task from among the first processor and the second processor (Paragraph [0004] teaches selecting a processor to execute a task from among the first processor and the second processor); and
allocate the task to the selected processor (Paragraph [0004]).

AAPA does not expressly teach a memory, a controller configured to identify a group of the task, wherein the group is determined based on attribute information indicating a degree of a user interaction with the task while the task is executing, or that the selection of a processor is based on the identified group.

However, Kim teaches a memory (Figure 1, Element 130), a controller configured to identify a group of the task, wherein the group is determined based on attribute information (Paragraph [0096] teaches determining the group for a task following a request by a user, where the user request correlates to a user interaction with the task while the task is executing), and that the selection of a processor is based on the identified group (Paragraph [0096]; Figure 4, Elements 407 and 409, where the 

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Kim with those of AAPA in order to allow for AAPA’s device to take into consideration more information about each task, which could result in better and more efficient assignment decisions, potentially leading to higher satisfaction among potential users and thus to increased adoption of the device.

AAPA and Kim do not expressly teach that the attribute information indicates a degree of a user interaction with the task while the task is executing.

However, Cho teaches that the attribute information indicates a degree of a user interaction with the task while the task is executing (Paragraph [0044]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Cho with those of AAPA and Kim in order to allow for AAPA’s and Kim’s electronic device to more accurately and appropriately group tasks based on particular data that would help in ensuring that they are executed by the correct processor, which could increase the reliability of the electronic device and its desirability among potential users.

As per claim 3, Kim teaches a group allocation module configured to determine the group based on the attribute information associated with a user interaction with the task while the task is executing (Paragraph [0096]).

As per claim 6, Kim teaches a monitoring module configured to monitor the user interaction and a group allocation module configured to dynamically change the attribute information of the task based on a result of monitoring performed by the monitoring module (Paragraph [0096]).

As per claims 8, 10 and 13, they are method claims with no further limitations than those rejected above.  Therefore, they are rejected for the same reasons.

As per claim 9, Kim teaches setting a priority value by a middleware of the electronic device (Paragraph [0042]).

Claims 4, 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Kim, and Cho, as applied to claim 3 above, and further in view of Alfieri (U.S. Pat. No. 5745778).
Alfieri was cited in the previous office action.

As per claim 4, AAPA, Kim, and Cho do not expressly teach that the memory is configured to store a first schedule policy corresponding to a first group and a second schedule policy corresponding to a second group, the group allocation module is configured to determine the group corresponding to the task from among the first group and the second group, based at least on the attribute information, and the controller is configured to identify a schedule policy corresponding to the determined group and select the processor, based at least on the identified schedule policy.

However, Alfieri teaches that the memory is configured to store a first schedule policy corresponding to a first group and a second schedule policy corresponding to a second group, the group allocation module is configured to determine the group corresponding to the task from among the first group and the second group, based at least on the attribute information, and the controller is configured to identify a schedule policy corresponding to the determined group and select the 

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Alfieri with those of AAPA, Kim, and Cho in order to allow for AAPA’s, Kim’s, and Cho’s device to more consistently schedule tasks, which would potentially make the device more predictable and more useful for potential users.

As per claim 7, AAPA, Kim, and Cho do not expressly teach that the controller is configured to set a schedule policy of each group to be different from each other and allocate the task to the first processor or the second processor, based on a schedule policy allocated to each group.

However, Alfieri teaches that the controller is configured to set a schedule policy of each group to be different from each other and allocate the task to the first processor or the second processor, based on a schedule policy allocated to each group (Col. 3, Lines 53-62; Col. 2, Line 61 – Col. 3, Line 7).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Alfieri with those of AAPA, Kim, and Cho in order to allow for AAPA’s, Kim’s, and Cho’s device to more consistently schedule tasks, which would potentially make the device more predictable and more useful for potential users.

As per claims 11 and 14, they are method claims with no limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.